Case 2:18-cr-20641-TGB-APP ECF No. 185 filed 04/21/20   PageID.972   Page 1 of 12




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION




 UNITED STATES OF AMERICA,                       2:18-CR-20641-TGB
                   Plaintiff,
       vs.                                    ORDER DENYING
                                           EMERGENCY MOTION FOR
 D-5 OD WILLIAMS,
                                                 RELEASE
                   Defendant.


       Defendant OD Williams moves this Court, in light of the ongoing

 COVID-19 pandemic, to revisit its 2018 denial of Williams’ motion for

 revocation of detention order. Williams seeks immediate release from

 custody into home confinement because of the possibility that he will

 contract COVID-19 at the Federal Detention Center (FDC) in Milan,

 Michigan, where is currently housed. The Court recognizes the dangers

 posed by the COVID-19 virus, however, because Williams has not

 identified any preexisting medical conditions that would make him

 particularly vulnerable to the virus, has not provided a detailed release

 plan, and has failed to mitigate the concerns regarding the danger he

 poses to the public that justified the original order of detention by the
Case 2:18-cr-20641-TGB-APP ECF No. 185 filed 04/21/20   PageID.973   Page 2 of 12




 United States Magistrate Judge, and later affirmed by this Court, the

 motion will be denied.

                              BACKGROUND

       In October of last year, Williams pled guilty to conspiracy to commit

 wire fraud, in violation of 18 U.S.C. § 1349, conspiracy to commit money

 laundering, in violation of 18 U.S.C. § 1956(h), and four counts of

 aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1). ECF

 No. 162 (Oct. 10, 2019 Plea Agreement).            According to the plea

 agreement, for nearly three years, Williams and his coconspirators

 obtained stolen credit and debit account information from real,

 identifiable victims on the dark web and used the stolen information to

 purchase more than one million dollars’ worth of gift cards and Apple

 iPhones at Walmarts across the country. Id. at PageID.737, 741.

       After a detention hearing, Magistrate Judge David R. Grand

 ordered that Williams remain in custody pending trial. See ECF No. 28

 (October 2, 2018 Detention Order). The Magistrate Judge based that

 decision on his assessment that no condition of release could reasonably

 assure the safety of the community or Williams’ appearance in court.

 ECF No. 28, PageID.103. Specifically, Magistrate Judge Grand observed


                                      2
Case 2:18-cr-20641-TGB-APP ECF No. 185 filed 04/21/20   PageID.974   Page 3 of 12




 that the evidence against Williams was “strong,” that he would be subject

 to a lengthy period of incarceration if convicted, that he has previously

 been convicted of multiple fraud-related felonies, has previously

 participated in new criminal activity while on supervision, and that he

 has a history of alcohol or substance abuse. ECF No. 28, PageID.103.

 The Magistrate Judge further observed that Williams was also facing

 multiple theft charges in Illinois and Florida, and that the large-scale

 and nationwide nature of the fraud, coupled with Williams’ criminal

 history, created a significant risk that Williams would “continu[e] to

 engage in fraudulent conduct that wreaks havoc on individual victims

 and is harmful to the community.” Id. at PageID.104. Williams then

 filed a motion for revocation of detention order (ECF No. 62), which this

 Court denied after a hearing on December 4, 2018. Williams is currently

 being held at the FDC in Milan, Michigan.

       Sentencing is currently set for July 16, 2020. Per Williams’ own

 calculation, his guideline range begins at 121 months for the conspiracy

 to commit wire fraud and money laundering counts.            ECF No. 162,

 PageID.739. Williams also faces an additional 24 month mandatory

 minimum sentence for the aggravated identity theft counts, which must


                                      3
Case 2:18-cr-20641-TGB-APP ECF No. 185 filed 04/21/20   PageID.975   Page 4 of 12




 run consecutive to any sentence imposed for the wire fraud and money

 laundering. Id. As of the date of this order, no presentencing report is

 available.


                               DISCUSSION
       District courts may review detention orders issued by magistrate

 judges pursuant to 18 U.S.C. § 3145(b). Because Williams has already

 pled guilty to a federal offense and is awaiting sentencing, his motion is

 governed by 18 U.S.C. § 3143, a provision of the Bail Reform Act applying

 to decisions of release or detention of a defendant pending sentencing or

 appeal.      That statute provides that judicial officers should order

 detention of a defendant who has pled guilty to an offense requiring a

 term of incarceration “unless the judicial officer finds by clear and

 convincing evidence that the person is not likely to flee or pose a danger

 to the safety of any other person or the community if released.” 18 U.S.C.

 § 3143(a). Williams has the burden of convincing the Court that he is not

 a flight risk or a danger to the community. United States v. Vance, 851

 F.2d 166, 169 (6th Cir. 1988). Notwithstanding the mandatory detention

 provisions of § 3143, a district court may release a defendant pending

 sentencing “under appropriate conditions . . . if it is clearly shown that


                                      4
Case 2:18-cr-20641-TGB-APP ECF No. 185 filed 04/21/20   PageID.976   Page 5 of 12




 there are exceptional reasons why such person’s detention would not be

 appropriate.” 18 U.S.C. § 3145(c) (emphasis added).

       Williams cites to 18 U.S.C. § 3142(i), but that provision of the Bail

 Reform Act covers the situation where an individual is detained while

 awaiting trial—not where a person has been convicted by guilty plea and

 is awaiting sentencing. Compare 18 U.S.C. § 3142 (governing persons

 “charged with an offense”) with 18 U.S.C. § 3143 (governing persons who

 have “been found guilty of an offense and who [are] awaiting imposition

 or execution of sentence”). Although that section permits a judicial officer

 to temporarily release a defendant from federal custody if he or she

 “determines such release to be necessary for preparation of the person’s

 defense or for another compelling reason,” that provision does not apply

 to Williams’ situation. Here, Williams must establish “exceptional

 reasons” warranting his release before sentencing; not a “compelling

 reason.” Compare 18 U.S.C. § 3145(c) with 18 U.S.C. § 3142(i).

       Statutory language aside, the Court recognizes the alarming scale

 and gravity of the COVID-19 pandemic and the serious health risks posed

 by the SARS-CoV-2 virus, particularly to those who may be especially

 vulnerable because of preexisting health conditions or age. In some


                                      5
Case 2:18-cr-20641-TGB-APP ECF No. 185 filed 04/21/20   PageID.977   Page 6 of 12




 situations, potential exposure to the virus in jails or prisons may provide

 “exceptional reasons” warranting revocation of an order detaining a

 defendant pending sentencing. To assess whether concerns about

 COVID-19 constitute “exceptional reasons” warranting temporary

 release in this case, the Court will consider a number of factors that are

 set out in greater detail below.

       As a starting point, the Court takes note of a decision by another

 district court in this circuit, which itself relied on a decision from a

 district court in Kansas. United States v. Smoot, No. 2:19-CR-20 2020

 WL 1501810, at *2 (S.D. Ohio Mar. 30, 2020) (citing United States v.

 Clark, No. 19-40068-01, 2020 WL 1446895, at *9 (D. Kan. Mar. 25, 2020)).

       Both Smoot and Clark dealt with pretrial detention, in which courts

 must consider whether “compelling” reasons support release under

 § 3142(i), while this case involves a defendant awaiting sentencing,

 where the standard requires a finding of “exceptional” reasons under

 § 3143(a). The Court nonetheless finds the factors articulated in those

 two cases helpful to assessing whether release is warranted in this case,

 where the Defendant has already pled guilty and is awaiting sentencing.




                                      6
Case 2:18-cr-20641-TGB-APP ECF No. 185 filed 04/21/20      PageID.978   Page 7 of 12




       The factors set out in Smoot and Clark are: (1) the original grounds

 for the defendant’s detention; (2) the specificity of the defendant’s stated

 COVID-19 concerns; (3) the extent to which the proposed release plan is

 tailored to mitigate or exacerbate other COVID-19 risks to the defendant;

 and (4) the likelihood that the defendant’s proposed release would

 increase COVID-19 risks to others. See Smoot, 2020 WL 1501810 at *2;

 Clark, 2020 WL 1446895 at *9.           While helpful, these factors do not

 explicitly require the Court to consider the actual conditions in the

 facility where the defendant is being held, and in particular the measures

 being taken there to address the potential outbreak of COVID-19.

 Consequently, the Court will apply a modified set of factors based on

 those in Smoot/Clark in considering whether the defendant has set out

 exceptional reasons in favor of release:

       (1)   the original grounds for the defendant’s pretrial detention;

       (2)   the nature, seriousness, and specificity of the defendant’s

             stated   COVID-19         concerns   (e.g.,   underlying    medical

             conditions, age, etc.);

       (3)   the conditions in the facility where the defendant is being held

             (e.g., social distancing measures, screening protocols for new


                                         7
Case 2:18-cr-20641-TGB-APP ECF No. 185 filed 04/21/20   PageID.979   Page 8 of 12




             prisoners, the number of prisoners diagnosed with COVID-19,

             and availability of appropriate medical treatment);

       (4)   whether    conditions   of   release   can    be   imposed      to

             mitigate COVID-19 risks to the defendant and to the

             community.

       Here, Williams pled guilty to six felony counts for his role in a

 nationwide, multi-year, multimillion-dollar credit and debit card fraud

 scheme. ECF No. 162. Williams’ criminal activity left innumerable

 victims to deal with the personal havoc wrought by identity theft. He

 faces a serious sentence: He does not dispute that because of his criminal

 history he faces a guidelines range beginning at 121 months for the wire

 fraud and money laundering counts, and a mandatory 24-month sentence

 for aggravated identity theft, which must be served consecutive to the

 sentence imposed for his other crimes.        ECF No. 162, PageID.739.

 Because of Williams’ prior convictions and prior history of committing

 new crimes while on probation, the Magistrate Judge found that no

 condition of release could reasonably assure the safety of the community

 or Williams’ appearance in court. ECF No. 28, PageID.103. This Court

 later affirmed that decision, and nothing in Williams’ Motion mitigates


                                      8
Case 2:18-cr-20641-TGB-APP ECF No. 185 filed 04/21/20   PageID.980   Page 9 of 12




 the danger this Court has already found that Williams poses to the

 community.

       The second factor also does not weigh in favor of Williams’ release.

 Although data suggests that no category of persons is immune from

 contracting the COVID-19 virus, Williams submits a general affidavit

 from a doctor in California describing the dangers that COVID-19 poses

 to the incarcerated population.      Brie Williams Aff., ECF No. 179-2.

 Williams does not state that he is suffering from any underlying health

 conditions or other factors that would place him in a higher risk category

 if he contracted COVID-19.

       As for the third factor, Williams is currently housed at FDC Milan.

 Available information from the Bureau of Prisons reveals that, as to the

 Federal Correctional Institution at Milan, there are currently 23 inmates

 and 34 staff who have been infected with the COVID-19 virus. See

 https://www.bop.gov/coronavirus (last viewed April 20, 2020). As to the

 Federal Detention Center, the Court has received information from the

 Bureau of Prisons that there are currently two detainees at the FDC who

 have tested positive. Clearly, the current infection numbers at prisons

 around the country, as well as those at the larger FCI Milan, are


                                      9
Case 2:18-cr-20641-TGB-APP ECF No. 185 filed 04/21/20   PageID.981   Page 10 of 12




 concerning. Comparatively, the FDC—where Williams is being held—

 does not have a significant number of cases of the virus. And at the same

 time, the Bureau of Prisons has outlined the extraordinary steps it is now

 taking to reduce the risk of infection for prisoners at all facilities,

 including FDC Milan. The new measures include: (i) a 14-day lockdown

 of all prisoners to decrease opportunities for community spread; (ii) a

 requirement that all newly-arriving detainees and BOP inmates are

 screened for COVID-19 exposure risk factors and symptoms; (iii) all

 newly-arriving detainees/inmates are isolated in quarantine for 14 days

 as a matter of course, regardless of whether they display any symptoms

 or exposure risk factors; (iv) asymptomatic detainees/inmates with

 exposure     risk     factors   are    quarantined;      (v)    symptomatic

 detainees/inmates with exposure risk factors are isolated until medically

 cleared; (vi) in-person social and attorney visits have been suspended;

 (vii) staff have increased sanitation of common areas and ensured that

 there is an adequate supply of disinfectant for individual prisoners to use

 in their cells; and (viii) implemented daily screening of all staff for fever

 with       required        self-reporting      of       any         symptoms.




                                       10
Case 2:18-cr-20641-TGB-APP ECF No. 185 filed 04/21/20   PageID.982   Page 11 of 12




 https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.js

 p (last accessed Apr. 13, 2020).

       Finally, Williams has not provided the Court with a satisfactory

 release plan. In his reply, he asks the Court to release him to home

 confinement with his mother. ECF No. 182, PageID.906. Williams does

 not provide any further detail, for example, concerning where his mother

 resides and how he would travel there. Moreover, Williams has failed to

 explain the nature of the conditions where his mother is, whether anyone

 there may have possibly already contracted COVID-19, whether his

 mother would permit him to practice social distancing and to take other

 measures necessary to alleviate the risk of him contracting and spreading

 COVID-19—to his family or the broader public.

                                    CONCLUSION

       At bottom, this Court has repeatedly held that Williams presents a

 serious risk to the community. For the innumerable victims who have

 had their identities stolen, however, the havoc he has wreaked on their

 lives has no doubt caused considerable suffering. Moreover, Williams has

 demonstrated in the past that he is willing to commit new crimes while

 out on supervision, and he has provided no reason to believe that such a


                                      11
Case 2:18-cr-20641-TGB-APP ECF No. 185 filed 04/21/20   PageID.983   Page 12 of 12




 risk would not exist here were he to be released to home confinement.

 The Court recognizes both the general dangers posed by the COVID-19

 virus, and potential for increased risk for prisoners such as Williams, who

 live in confined spaces with other prisoners and share common spaces.

 At the same time, Williams has not identified any underlying health

 concern that would make him particularly vulnerable to COVID-19, nor

 has he provided the Court with a detailed release plan that would assure

 the Court that he does not pose a greater risk of infection to himself or

 others outside of prison.

       Taken together, the four factors do not counsel in favor of a finding

 of “exceptional” circumstances in this case.           Should circumstances

 materially change, the Court would of course be open to reconsidering

 this issue, but on the record before the Court, Williams’ Emergency

 Motion for Release (ECF No. 179) is DENIED.


       SO ORDERED

       DATED: April 21, 2020.

                                     BY THE COURT:


                                     /s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     United States District Judge
                                      12
